Name: Council Regulation (EEC) No 3105/92 of 26 Octuber 1992 amending Regulation (EEC) No 545/92 concerning the arrangements applicable to imports into the Community of products originating in the Republic of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 10 . 92 Official Journal of the European Communities No L 312/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3105/92 of 26 October 1992 amending Regulation (EEC) No 545/92 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republic of Macedonia 'Article 10a The rules of origin shall be adopted according to the procedure provided for in Article 14 of Council Regu ­ lation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods (*)  Q OJ No L 148, 28 . 6. 1968, p. 1 . Regulation as last amended by Regulation (EEC) No 456/91 (OJ No L 54, 28 . 2. 1991 , p. 4).' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 545/92 (') laid down the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia ­ Herzegovina, Croatia and Slovenia and the Yugoslav Republic of Macedonia ; Whereas this Regulation should be amended by referring to the means by which the applicable rules of origin are Established, HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be inserted in Regulation (EEC) No 545/92 : Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 October 1992. For the Council The President J. GUMMER (') OJ No L 63, 7. 3. 1992, p. 1 . Regulation as amended by Regu ­ lation (EEC) No 1433/92 (OJ No L 151 , 3. 6. 1992, p. 7).